Citation Nr: 1117330	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  08-12 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island



THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of service connection for a bilateral hip disorder.

2.  Whether new and material evidence has been submitted to reopen the claim of service connection for a back disorder.

3.  Entitlement to service connection for a claimed left ankle disorder.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from August 18, 1972 to October 2, 1972 and served on active duty for training from October 21, 1977 to November 15, 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the RO.    

The Veteran clarified he wanted a hearing before the Board to be held at his local RO.  See report of contact dated in February 2010.  The hearing was scheduled for June 2010.  

The Veteran subsequently withdrew his request for personal hearing before the Board.  See report of contact dated in June 2010.   As such, there are no outstanding hearing requests of record.  38 C.F.R. § 20.704(e).

Accordingly, the reopened claims of service connection for bilateral hip and back disorders on a de novo basis, and the claim of service connected for a left ankle disorder are addressed in the REMAND portion of this document and are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claims for benefits and the allocation of responsibility for obtaining such evidence.  All relevant medical and lay evidence obtainable and necessary to render a decision in these matters has been received.

2.  A November 1972 rating decision denied the Veteran's original claims of service connection for bilateral hip condition and a back disorder.  He did not appeal from the decision in a timely fashion.  

3.  A September 1988 decision confirmed a previous denial of service connection for a bilateral hip disorder, finding that new and material evidence had not been submitted.  The Veteran did not appeal from the decision in a timely manner.

4.  The evidence received since the November 1972 rating decision is neither cumulative nor redundant of that previously considered by the RO and, by itself or when considered with previous evidence of record, relates to an unestablished fact that tends to substantiate the claim and raises a reasonable possibility of substantiating the claim of service connection for a back disorder.  

5.  The evidence received since the September 1988 decision is neither cumulative nor redundant of that previously considered by the RO and, by itself or when considered with previous evidence of record, relates to an unestablished fact that tends to substantiate the claim and raises a reasonable possibility of substantiating the claim of service connection for a bilateral hip disorder. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the November 1972 rating decision of the RO to reopen the Veteran's claim of service connection for a back disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2010).  

2.  New and material evidence has been received since the September 1988 rating decision of the RO to reopen the claim of service connection for a bilateral hip disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

Further, the United States Court of Appeals for Veteran's Claims (Court) issued a decision in Kent v. Nicholson, 20 Vet. App. 1 (2006).  In that decision, the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must notify the claimant of the evidence and information that is necessary to establish his entitlement to service connection.  

In that regard, the Court noted that VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service-connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  

The Court further stated that VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not required at this time.


Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

New and Material Claim

In a November 1972 rating action, the RO denied the Veteran's original claim of service connection for a bilateral hip condition and a back disorder.  The RO found that the pre-existing bilateral hip disorder was not aggravated beyond the normal progression of the disease during service.  The RO additionally found no evidence of a back disorder in service or thereafter.  

The Veteran was notified of the decision in December 1972, but did not file a timely appeal from that decision.  38 C.F.R. § 20.302.  

In September 1988 rating action, the RO confirmed a prior denial for the Veteran's claim of service connection for a bilateral hip disorder on the basis that the Veteran had not submitted new and material evidence to reopen the claim.  The Veteran did not file a timely appeal from that action.  Id.

The Veteran filed the instant petition to reopen his claims in May 2006.  

The Board must first address the issue of whether new and material evidence has been received to reopen the claim because it determines the Board's jurisdiction to reach the underlying claim and to adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

The evidence at the time of the prior rating decisions consisted of the Veteran's service treatment records, which showed he had coxa plana secondary to a bilateral hip fracture dislocation and internal derangement of the bilateral hips secondary to an injury in 1970, prior to service.   There was no medical evidence referable to claimed back disorder.  

The evidence submitted in connection with the Veteran's current application to reopen his claims includes the Veteran's lay assertions of having chronic hip and back problems since service and copies of treatment records referable to a January 1970 hospitalization at the Rhode Island Hospital indicating that he had fallen off a sled and hit his right hip on a pole and had slipped capital femoral epiphyses of both hips and an intertrochanteric fracture of the right hip for which he underwent nailing and pinning of the right hip, and pinning of the left hip.  

Other private medical records now associated with the claims folder show that the Veteran underwent a universal replacement and arthroplasty of the right hip in 1984 and additional surgery for a failed right hip replacement in 1985.   

A September 1991 lumbar spine x-ray study showed degenerative changes.  The Veteran also was treated for low back pain on multiple occasions in 2006 by a private physician.   

The new evidence, to include statements of the Veteran, as well as the pertinent medical evidence, contributes to a more complete picture of the circumstances surrounding the etiology of the Veteran's claimed disorders, i.e. contentions that the bilateral hip disorder was aggravated by service and current evidence of a back disorder.  Hodge, 155 F.3d at 1363.  

This additional evidence relates to a previously unestablished fact necessary to substantiate the Veteran's claims and raises a reasonable possibility of substantiating the claims.  

Therefore, because new and material has been presented, the claims of service connection for a bilateral hip condition and a back disorder are deemed to be reopened.  See 38 C.F.R. § 3.156(a).   


ORDER

As new and material evidence has been submitted to reopen the claim of service connection for a bilateral hip disorder, the appeal to this extent is allowed, subject to further action as discussed hereinbelow.

As new and material evidence has been submitted to reopen the claim of service connection for a back disorder, the appeal to this extent is allowed, subject to further action as discussed hereinbelow.


REMAND

The reopening of the Veteran's claims of service connection for a bilateral hip condition and a back disorder does not end the Board's inquiry.  Rather, the Board must now consider the merits of the claims.  

However, the Board finds that additional development is necessary in connection with the reopened claims, as well as the claim of service connection for a left ankle disorder. 

The Veteran asserts his pre-existing bilateral hip disorder was aggravated by his periods of service.  He further reports repeatedly twisting his left ankle during basic training and sustaining a back injury when he was struck by a brick.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  

Where a preexisting disease or injury is noted on the entrance examination, section 1153 provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

A remand is necessary to afford the Veteran a VA examination in connection with his claim of service connection for a bilateral hip disorder.  38 U.S.C.A. § 5103A(d).  The applicable law requires VA to deem an examination necessary to adjudicate a claim for service connection when there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of disability; the information or evidence indicates that the disability or symptoms may be associated with the claimant's active service; but, the file does not contain sufficient medical evidence for VA to make a decision.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In McLendon, the Court of Appeals for Veterans Claims reviewed the criteria for determining when an examination was required by applicable regulation and how the Board should apply 38 C.F.R. § 3.159(c).   

The three salient benchmarks are: competent evidence of a current disability or recurrent symptoms; establishment of an in- service event, injury, or disease; and, indication that the current disability may be associated with service or with another service-connected disability.  McClendon at 81.  

The RO, or the Board, tests for those criteria and then decides if there is sufficient competent credible medical evidence of record to decide the claim. 38 C.F.R. 
§ 3.159(c).  The Court cautioned in McLendon that an "absence of actual evidence is not substantive 'negative evidence.'"  It further noted that an indication that a current disability "may" be associated with service is a low threshold.

As noted, the Veteran maintains that his pre-existing bilateral hip condition was aggravated during basic training.  The service treatment records show that he had coxa plana secondary to a bilateral hip fracture dislocation and internal derangement of the bilateral hips secondary to an injury in 1970, prior to service. 

Post-service, the Veteran underwent a universal replacement and arthroplasty of the right hip in 1984.  In 1985, he underwent additional surgery for a failed right hip replacement.  

In various statements, the Veteran maintains that he has had ongoing problems with his bilateral hips since basic training. 

In light of the Veteran's continued complaints, as well as the recently received medical findings, a VA examination is necessary in this case.  38 U.S.C.A. § 5103A; McLendon, supra.   

Finally, the Veteran has indicated in various statements that he has been previously been found to be "permanently and totally disabled."   

A copy of the Administrative decision awarding disability benefits (either SSA or Workers' Compensation) and the underlying treatment records utilized in reaching the aforementioned determination has not been associated with the claims folder.  Such must be obtained on remand. 

Under 38 C.F.R. § 3.159(c)(2), VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  These records include but are not limited to, medical and other records from other federal agencies such as the Social Security Administration.  VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  Id.  

The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO must review the claims file and ensure that all notification and development action required by     38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2009) are fully complied with and satisfied with respect to the de novo claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473  (2006).

2.  The RO should take appropriate steps to contact the Veteran in order to have him provide information about any award of disability benefits that he may have received so that any related treatment records can be obtained for review.  Moreover, he should be asked to provide information concerning other treatment he has received for his claimed hip, back and ankle conditions since service.  All efforts should be taken to obtain copies of all records from the identified health care providers and should be clearly documented in the claims file.   

The RO also should notify the Veteran that he may submit medical evidence and treatment records to support his claims of service connection.  

3.  Once the development above has been completed, the Veteran should be afforded a VA examination in order to determine the nature and likely etiology of the claimed bilateral hip and low back conditions.  The claims folder should be provided to and reviewed by each examiner in conjunction with the examination.  

The examiner should review the relevant evidence in the claims file in conjunction with the examination, to include the service and post-service treatment records and diagnostic studies.  All indicated tests and studies should be performed, and all clinical findings should be reported in detail.  

Based on his/her review of the case, the examiner should offer an opinion as to whether either pre-existing hip disability at least as likely as not (50 percent probability or greater) underwent an increase in severity, beyond the normal progression, during either period of service.   

Based on his/her review of the case, the examiner should opine as to whether any current back disability at least as likely as not (50 percent probability or greater) was due to an injury or other incident of either of the Veteran's periods of service.  

The examiner must provide complete rationale for all conclusions reached.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655. 

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, to include any VA examination for the claimed left ankle disorder, the RO should readjudicate the reopened claims of service connection for bilateral hip and back disorders, and the original claim of service connection for a left ankle disorder based on all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish the Veteran and his representative with a fully responsive Supplemental Statement of the Case and afford then a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge 
Board of Veterans' Appeals

Department of Veterans Affairs


